Name: Commission Implementing Regulation (EU) No 581/2014 of 28 May 2014 entering a name in the register of protected designations of origin and protected geographical indications (Jambon sec de Corse/Jambon sec de Corse Ã¢  Prisuttu (PDO))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  means of agricultural production;  marketing;  consumption;  Europe;  regions of EU Member States
 Date Published: nan

 29.5.2014 EN Official Journal of the European Union L 160/23 COMMISSION IMPLEMENTING REGULATION (EU) No 581/2014 of 28 May 2014 entering a name in the register of protected designations of origin and protected geographical indications (Jambon sec de Corse/Jambon sec de Corse  Prisuttu (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, France's application to register the name Jambon sec de Corse/Jambon sec de Corse  Prisuttu was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Jambon sec de Corse/Jambon sec de Corse  Prisuttu should therefore be entered in the register. (3) In their letter accompanying the application received on 26 April 2012 the French authorities notified the Commission that the undertakings L'Aziana Charcuterie Corse Nunzi Sauveur, Orezza Charcuterie La Castagniccia, Charcuterie Costa & Fils, Charcuterie Fontana, Salaisons Joseph Pantaloni, Charcuterie Passoni, Salaisons Sampiero, Salaisons rÃ ©unies and Etablissements Semidei had been legally marketing the product sold under the name Jambon sec de Corse/Jambon sec de Corse  Prisuttu, using this name continuously for at least five years, and that this point had been noted in the national opposition procedure. An adjustment period, with effect from the date on which the application was lodged with the Commission, was therefore granted to those undertakings under Article 5(6) of Council Regulation (EC) No 510/2006 (3), which was in force when the application was submitted. (4) Moreover, as the undertakings met the requirements laid down in the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006, the French authorities asked the Commission in the same letter to set a transitional period under that article to allow the undertakings to make legal use of the sales name after registration. (5) Regulation (EC) No 510/2006 has now been replaced by Regulation (EU) No 1151/2012, in force since 3 January 2013. The requirements laid down in the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006 have been incorporated in Article 15(1) of Regulation (EU) No 1151/2012. (6) As the undertakings L'Aziana Charcuterie Corse Nunzi Sauveur, Orezza Charcuterie La Castagniccia, Charcuterie Costa & Fils, Charcuterie Fontana, Salaisons Joseph Pantaloni, Charcuterie Passoni, Salaisons Sampiero, Salaisons rÃ ©unies and Etablissements Semidei meet the requirements laid down in Article 15(1) of Regulation (EU) No 1151/2012, they should be granted a five-year transitional period in which to use the name Jambon sec de Corse/Jambon sec de Corse  Prisuttu. However, as they have already benefited from the national adjustment period, the five years should take effect from the date on which the application was lodged with the Commission. (7) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Jambon sec de Corse/Jambon sec de Corse  Prisuttu (PDO) is hereby entered in the register. The name referred to in the first paragraph identifies a product in Class 1.2. Meat products (cooked, salted, smoked, etc.) of Annex II to Commission Regulation (EC) No 1898/2006 (4). Article 2 The undertakings L'Aziana Charcuterie Corse Nunzi Sauveur, Orezza Charcuterie La Castagniccia, Charcuterie Costa & Fils, Charcuterie Fontana, Salaisons Joseph Pantaloni, Charcuterie Passoni, Salaisons Sampiero, Salaisons rÃ ©unies and Etablissements Semidei are authorised to continue to use the registered name Jambon sec de Corse/Jambon sec de Corse  Prisuttu (PDO) on a transitional basis until 27 April 2017. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 80, 19.3.2013, p. 17. (3) Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ L 93, 31.3.2006, p. 12). (4) Commission Regulation (EC) No 1898/2006 of 14 December 2006 laying down detailed rules of implementation of Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ L 369, 23.12.2006, p. 1).